Citation Nr: 1757874	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for loss of a portion of the right lung.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Mandy L. Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.

Additional evidence was received subsequent to the April 2014 statement of the case, including private treatment records and lay evidence in support of the claims.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The hearing loss and Parkinson's disease claims are addressed in the decision below.  The claims of service connection for loss of a portion of the right lung and depression are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss is attributable to his active service

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and was not actually or presumed to have been exposed to herbicides.

3.  The Veteran's Parkinson's disease did not have its onset during, and is not otherwise related to, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C. §§ 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Moreover, effective June 19, 2015, the presumptive provisions apply to certain members of the Air Force or Air Force Reserve who had types of contact with C-123 aircraft known to have been used to spray herbicide agents during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  Furthermore, the presumptive provisions apply to certain service members who served on the perimeter of bases in Thailand during the Vietnam era.

Regardless of whether a claimed disability is recognized under 38 U.S.C. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The Veteran contends that his current hearing loss is the result of constant exposure to loud noise in service.  He served as an aircraft mechanic and was exposed to loud noise from jet engines.

First, the Veteran was previously denied service connection for hearing loss in a June 2006 rating decision.  He was sent notice of the decision to his mailing address of record in July 2006.  The Veteran did not appeal the decision.  Thus, it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed the present claim to reopen in July 2010.  The Board finds that new and material evidence has been submitted to reopen the hearing loss claim and review it on the merits.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.15(a); see also February 2012 private medical opinion; July 2017 Board hearing.

As to the reopened claim, the Board initially finds that the Veteran has hearing loss for VA purposes.  He was afforded a May 2012 VA examination in which the examiner found right ear readings of 45, 55, 75, 65 and 75 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear readings were noted as 55, 55, 75, 70 and 75 decibels, for frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Speech recognition scores were 64 percent in the right ear and 60 percent in the left ear.  Thus, the current disability criterion is met for service connection.  See 38 C.F.R. § 3.385.

Furthermore, the Veteran has established in-service noise exposure, the second element of service connection.  He testified at the July 2017 Board hearing that he was a jet mechanic during service in the Air Force and was constantly exposed to loud noise.  He indicated he was given little earplugs for hearing protection.  He stated his hearing has worsened since he first obtained hearing aids in 2006 and he experiences difficulty understanding what people are saying.  Therefore, based on his military occupational specialty (MOS) as an aircraft mechanic, an MOS with a high probability for exposure to loud noise from jet engines, he satisfies the second element of service connection.  The sole issue remaining is whether there is a causal relationship between the two.

The Veteran was afforded a January 2006 VA examination in which the examiner indicated the Veteran's hearing loss was not related to service.  She noted the Veteran's induction examination showed normal hearing, as well as the separation examination and therefore, the etiology of the hearing loss is unknown.

A February 2012 private medical opinion was submitted in which the examiner indicated the Veteran's hearing is significantly impaired and he has to use his hearing aids regularly.  He noted during the Veteran's service, he had to work on jet engines all day long, was exposed to constant loud noise, and was allowed to use small rubber earplugs in the ear canals but nothing more.  He indicated during civilian life, the Veteran worked as an automotive engineer and generally worked in an office setting without noise exposure and also, has not used firearms.  Upon testing, the examiner found moderate to severe hearing loss and concluded "In summary, I feel Mr. [REDACTED] tinnitus and noise exposure was indeed due to his loud noise exposure during these years in the Air Force working with jet engines."

In contrast, the May 2012 VA examiner indicated the Veteran's current hearing loss was not related to service.  She stated the Veteran's hearing was within normal limits on both entrance and discharge from service and no significant threshold shift was found.  She indicated the Institute of Medicine's Landmark Study on Military Noise Exposure found there is no scientific basis for delayed onset noise induced hearing loss, including normal hearing at discharge and then causally attributed to military noise exposure 20-30 years later.  Therefore, she stated, it is not likely that the Veteran's current hearing loss is related to military noise exposure.

Despite the conflicting medical opinions or record, the Board finds the evidence has reached a level of equipoise and that service connection for hearing loss is warranted.  The Board finds the January 2006 VA examiner's opinion holds no probative weight.  She noted the Veteran's service records show normal hearing and thus, the etiology of his hearing loss is unknown.  In this regard, the Board notes that the absence of documented hearing loss as defined by VA, while in service, is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (when a veteran does not meet the regulatory requirements for hearing loss at separation, service connection may still be established by submitting evidence that a current disability is causally related to service).  See also 38 C.F.R. § 3.303(d).

Additionally, there are two other probative medical opinions, the February 2012 private opinion and May 2012 VA opinion.  The February 2012 examiner indicated the Veteran's significant, constant in-service noise exposure led to his current hearing loss.  In contrast, the May 2012 examiner indicated, based on relevant medical literature, delayed onset of hearing loss following military service is not supported and thus, the Veteran's hearing loss is not related to service.  The Board finds there is an approximate balance of positive and negative evidence regarding the nexus issue and the benefit of the doubt is therefore afforded to the Veteran.  

Given the Veteran's in-service exposure to loud noise; his competent, credible reports of the onset of his hearing loss symptoms during service; the positive February 2012 physician's opinion; and resolving reasonable doubt in the Veteran's favor, the Board finds that his current hearing loss is related to service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for hearing loss is warranted.


Parkinson's Disease

The Veteran seeks service connection for his current Parkinson's disease due to exposure to herbicides during service.

The Board notes at the outset that the Veteran currently has Parkinson's disease and has received ongoing treatment for such.  A July 2009 private treatment record indicated the Veteran has evidence of mild Parkinson's syndrome and the tremors bother him.  A September 2010 record indicated mild Parkinson's disease, primarily on the left side.

Parkinson's disease is listed as a disease associated with exposure to certain herbicide agents, such as Agent Orange.  See 38 C.F.R. § 3.309(e).  Thus, if the Veteran is presumed or actually shown to have been exposed to herbicide agents, and there is no affirmative evidence to the contrary, service connection would be warranted as the minimum rating for the disease (paralysis agitans) is 30 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004.

In July 2010, the Veteran submitted a statement in which he indicated during service, he was a flight crew chief onboard planes that were spraying Agent Orange over Vietnam.  He stated he was responsible for loading the Agent Orange on the planes before they took off.  He noted there were times when the defoliants were spilled while being loaded, exposing him to such.

In March 2012, the RO determined there was a lack of information to corroborate herbicide exposure during the Veteran's service.  It found was no evidence showing confirmed service on land in Vietnam, including in his service personnel records (SPRs).

The Veteran subsequently submitted a May 2013 substantive appeal in which he indicated he served with the "3993 organization maintenance squad" in Vietnam.  He stated his unit flew in and out of Vietnam from 1963 through 1964 delivering drums of Agent Orange and other chemicals.  He indicated his unit's main duty was air defense, but that they also landed and made deliveries in Vietnam on numerous occasions.

The Veteran testified at the July 2017 Board hearing that during service he participated in the loading of 250 canisters of Agent Orange for transport.  He stated upon landing, "Army guys" came with a forklift and unloaded the canisters and when he returned to the plane to make sure it was ready for flight, he was shot.  He indicated he does not remember anything after that and when the aircraft opened again, he was in the jungle which he believed to be Vietnam.  He stated he was hospitalized thereafter.  He further testified that he knew that there was Agent Orange in the canisters being transported due to the labeling.

While the Board acknowledges the Veteran's diagnosed Parkinson's disease, it finds the evidence does not show that the Veteran was exposed to herbicides during service.  Overall, the relevant evidence, including the STRs, SPRs and lay statements of record, do not establish that the Veteran had service in Vietnam or was otherwise exposed to herbicides.  Thus, the Board finds the Veteran's claim of service connection for Parkinson's disease on the basis of exposure to herbicides exposure, is not warranted as the in-service injury, disease or event element has not been substantiated.

First, the Veteran's service records do not show service in Vietnam or exposure to herbicides, such as Agent Orange.  Hid DD Form 214 shows no Foreign service.  The more detailed SPRs also do not show Foreign service, but rather service in California throughout his time in the Air Force after the initial training.  It would be expected that Vietnam service would be shown in these records.  For instance, in December 1962, it was noted that the Veteran completed a 30 day tour to Alaska.  The lack of a similar notation anywhere in the SPRs weighs against a finding of service in Vietnam, because while California and Alaska was referenced, there is no reference of Vietnam, which would seem like a significant circumstance to officially record.

Next, the service records do not show actual exposure to herbicide agents, such as Agent Orange.  While the SPRs detail the Veteran's work as an aircraft mechanic throughout his time in service, they do not reference work with herbicides.  Moreover, in February 2012, the National Personnel Records Center indicated that there were no records of exposure to herbicides.  Thus, based solely on the official records, exposure to herbicides is not shown.

Furthermore, the Veteran's lay statements presented throughout the appeal period lack consistency and credibility with regard to his claimed exposure to herbicides.  He initially indicated in a July 2010 statement that he was a flight crew chief onboard planes that were spraying Agent Orange over Vietnam.  He noted he was responsible for loading the Agent Orange canisters on the planes before they took off and occasionally got spilled on.  He then claimed, in the May 2013 substantive appeal, that he served with the "3993 organization maintenance squad" in Vietnam.  He stated his unit flew in and out of Vietnam from 1963 through 1964 on numerous occasions, delivering drums of Agent Orange and other chemicals.  Thereafter, in the July 2017 Board hearing, the Veteran testified that he participated in the loading of 250 canisters of Agent Orange for transport and was shot.  He indicated he awoke in a jungle he believed to be Vietnam and was hospitalized thereafter.

The Board notes the Veteran's contentions have changed throughout the appeal period, including claiming that he actually landed in Vietnam.  He has not submitted any evidence besides his testimony to corroborate his assertions of being exposed to canisters containing herbicides or actually setting foot in Vietnam.  The Veteran's statements do not establish that there was actual exposure to herbicides and his SPRs do not verify that he served in Vietnam and further, contain no notations suggestive of a temporary deployment there.  In addition, there is no documentation that the Veteran was shot during service and taken to Vietnam, as he testified to in July 2017.

Along these lines, the Veteran's March 1964 separation examination report did not indicate he was shot or had a gunshot wound, and in the March 1964 report of medical history, the Veteran made no mention of being shot.  The lack of evidence is negative evidence as the separation examination detailed other problems, such as those related to a motor vehicle accident (MVA).  Imaging was conducted on multiple occasions including at separation, covering several areas of the Veteran's body, but no gunshot was noted.  While it may be uncertain whether certain maladies would be noted in the official service records, it is common sense outside of the medical world, that something as serious as a gunshot wound would be noted.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2011) (discussing the inference as it pertains to an ACL injury).

In sum, the Board does not find the lay evidence sufficient to establish service in Vietnam or otherwise affirmative exposure to herbicide agents, such as Agent Orange, due to lack of credibility.  The most credible recollection is handling canisters, which seems plausible given the Veteran's MOS and work around aircraft.  However, at most, this rises to a level of speculation that the Veteran was exposed to herbicides.  See, e.g., Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

Accordingly, the preponderance of the evidence is against the claim of service connection for Parkinson's disease as the in-service element of the claim has not been substantiated.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for Parkinson's disease.


ORDER

New and material evidence having been received, the claim of service connection for hearing loss is reopened.

Service connection for hearing loss is granted.

Service connection for Parkinson's disease, to include as secondary to herbicide exposure, is denied.
REMAND

Right Lung

The Veteran contends he has a right lung or respiratory disorder which is related to service, including an in-service MVA.

Unlike the claims decided above, the Veteran's service records document a March 1964 MVA in which the Veteran was injured and his passenger died as a result.  The record indicates the Veteran was struck by a tractor trailer and received treatment for a collapsed right lung, fractures to all of his right ribs and other injuries.  The MVA and injuries were considered to be in the line of duty.

The Veteran was afforded a February 2014 VA respiratory examination in which the examiner indicated a history of pneumothorax and healed rib fractures from the 1964 accident.  Chest x-rays taken with the February 2014 examination revealed the Veteran's lungs to be clear, without focal consolidation, pleural effusion, or pneumothorax.  The examiner concluded there was no chest or respiratory condition present.  She stated his pneumothorax and fractured ribs both healed prior to discharge from service and the respiratory examination was normal, including a chest x-ray.

During the July 2017 Board hearing, the Veteran indicated he was injured during service in the documented accident, which led to pneumothorax or another lung injury.  He stated that since service, he at times has chest pains and shortness of breath.  He noted that he received treatment which involved a needle being inserted into his rib cage and air being drawn out.  However, he further stated that he currently has difficulty catching his breath due to his Parkinson's, but has no problems with his lungs.

Despite the adequate February 2014 VA respiratory examination, the Veteran has claimed and the evidence at least indicates that he may have a current lung or respiratory disorder.  Thus, the Board finds remand is required for an additional VA respiratory examination to determine if the Veteran has a current respiratory disorder, and if such is related to service, to include his in-service MVA.

Depression

The Veteran contends that his depression is related to service, or alternatively to a service-connected disorder.

Initially, the Board notes that the Veteran has received psychiatric treatment, including for symptoms of depression.  An August 2010 private treatment record noted the Veteran was suffering from depression.  An October 2011 record indicated the Veteran was mildly depressed.

In a July 2010 statement, the Veteran indicated he was receiving treatment and taking medication for depression for the past two years due to flashbacks from Vietnam.  Further, the Veteran testified at the July 2017 Board hearing that he suffers from depression as a result of his Parkinson's disease.  However, as detailed above, service connection is not in effect for Parkinson's disease and there was insufficient evidence of service in Vietnam.

Notably, however, an April 2015 private medical opinion was submitted in which the physician indicated there appears to be an element of depression associated with the Veteran's hearing problems.  She noted "he is developing mild symptoms of reactive depression associated with some problems with hearing and stress in his life."

At present, a VA examination has not been conducted related to the Veteran's psychiatric claim.  The Board's current decision awards service connection for hearing loss.  Further, there is medical evidence supporting that he may suffer from depression as a result of his hearing loss.  As such, the Board finds that a remand is warranted to afford the Veteran a VA examination and opinion related to the psychiatric claim.  The opinion should address whether there is diagnosed depression and whether such is related to the now service-connected hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional to determine the nature and etiology of any respiratory disorder.  The claims file must be made available to the examiner for review.

The examiner should first determine whether the Veteran in fact has a current respiratory disorder.  Any necessary testing should be conducted.

If so, for any identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the respiratory disorder had its onset during service, or is otherwise related to the Veteran's military service, to include the March 1964 MVA.

A complete rationale should be provided for any opinion reached.

2.  Also, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any diagnosed psychiatric disorder.

The examiner should identify whether the Veteran in fact has a current psychiatric disorder, including one based on depression.  Any necessary testing should be conducted.

If so, for any identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder was caused by, or aggravated by, the now service-connected hearing loss.

A complete rationale should be provided for any opinion reached.

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits are not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


